DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 03/09/2021 has been entered. Claim(s) 77 and 84-85 is/are currently amended. Claim(s) 1-76 and 78 has/have been canceled. Claim(s) 77 and 79-98 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Claim Objections
The use of the term "BLUETOOTH" which is a trade name or mark used in commerce, has been noted in this application (e.g., claim 77). The term should be accompanied by the generic terminology; furthermore the term should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other non-textual form). See MPEP 608.01(v).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 77 and 79-98 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 77 and claims dependent thereon, the limitation "corroborate the glucose level measurement of the subject based on the sensed physical activity" is indefinite. This language is essentially repeated in the specification as amended, e.g., ¶ [0024], "The disclosed embodiments can improve upon the accuracy of prior systems in that actual analyte level measurements are utilized and, in some embodiments, corroborated with physical activity level measurements from an accelerometer." However, no further description of the "corroboration" is disclosed. Applicant fails to disclose any known relationship/correlation between analyte levels and physical activity levels, such that either of the analyte or activity levels can be used to validate/corroborate the other. Accordingly, the scope of corroborating the glucose level measurement of the subject based on the sensed physical activity is unclear, as it is unclear how the measured physical activity is used for such a purpose. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 77 and 79-98 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 77 and claims dependent thereon, the examiner first notes that claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I).
 As noted above with respect to rejections under 35 U.S.C. 112(b), the limitation "corroborate the glucose level measurement of the subject based on the sensed physical activity" is essentially repeated in the specification as filed (e.g., ¶ [0024]). However, there is no description 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 77, 79-80, 86 and 91-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0005499 A1 (previously cited, Catt) in view of US 2008/0161664 A1 (previously cited, Mastrototaro) and US 2017/0273610 A1 (previously cited, Suri).
Regarding claim 77, Catt teaches and/or suggests a system for physiological monitoring and management, the system comprising:
a glucose sensor comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0030] a physiological analyte sensor; ¶¶ [0081]-[0088]);
an accelerometer configured to sense physical activity of the subject (¶ [0029] a movement sensor; ¶¶ [0070]-[0075]); 
sensor electronics comprising one or more processors and memory coupled with the one or more processors, wherein the memory stores instructions adapted to be executed by the one or more processors (¶ [0032] a data processing module including a data storage module, ¶ [0058]; ¶ [0199] wherein the device/processing unit is programmed, indicating the device comprises memory for storing instructions/programming to be executed by the processing unit); and
wireless communication circuitry configured to communicate data indicative of a glucose level according to a Bluetooth communication protocol (¶ [0117] wherein external communication may be established by commercial wireless technology, such as BLUETOOTH; ¶ [0150] glucose levels and their dynamic movement). 
Catt does not teach the instructions, when executed by the one or more processors, cause the one or more processors to determine a glucose level measurement of the subject, and corroborate the glucose level measurement of the subject based on the sensed physical activity. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Catt with the instructions comprising instructions that, when executed by the one or more processors, cause the one or more processors to determine a glucose level measurement of the subject and validate/corroborate the glucose level measurement of the subject based on the sensed physical activity in order to enable identification of a failing, erroneous, or inconsistent glucose sensor or sensor measurements prior to further utilization of or reliance on said glucose measurements (Mastrototaro, Abstract). 
Regarding claim 79, Catt as modified teaches/suggests the instructions further comprise instruction that, when executed by the one or more processors, further cause the one or more processors to determine a physical activity level value based on the plurality of signals from the accelerometer (¶ [0125] level of physical activity; ¶¶ [0151]-[0152]; etc.). 
Regarding claim 80, Catt as modified teaches/suggests the instructions further comprise instruction that, when executed by the one or more processors, further cause the one or more processors to determine a trend value (¶ [0125] trend in recent measures of glucose). 
Regarding claim 86, Catt as modified teaches/suggests the accelerometer comprises a micro electro-mechanical system (MEMS) (¶ [0078]). 
Regarding claims 91-93, Catt as modified teaches/suggests the accelerometer comprises a single axis configuration, or a multiple axis configuration, such as a three-axis configuration (¶ [0071]; ¶ [0110]; etc.).
Regarding claim 94, Catt as modified teaches/suggests the communications circuitry is configured to wirelessly transmit a measurement of the physical activity level of the subject to a reader device (¶¶ [0117]-[0118]; ¶¶ [0151]-[0152]). 

Claim(s) 81-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catt in view of Mastrototaro and Suri as applied to claim(s) 77 above, and further in view of US 2016/0129182 A1 (previously cited, Schuster). 
Regarding claims 81-85, Catt as modified teaches/suggests the limitations of claim 77, as discussed above, but does not teach the accelerometer comprises a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material. 
Schuster teaches and/or suggests a system comprising an accelerometer configured to sense physical activity, the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, a capacitive material or a micro electro-mechanical system (MEMS) (¶¶ [0343]-[0344]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Catt with the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material as taught/suggested by Schuster as a simple substitution of one known accelerometer type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 87-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catt in view of Mastrototaro and Suri as applied to claim(s) 77 above, and further in view of US 2006/0173260 A1 (previously cited, Gaoni). 
Regarding claims 87-90, Catt as modified teaches/suggests the limitations of claim 77, as discussed above, and further teaches/suggests the sensor electronics further comprises analog front end circuitry coupled with the glucose sensor and configured to receive a plurality of signals from the glucose sensor and to output glucose level data to the one or more processors in digital form (e.g., ¶ [0114]). Catt further discloses outputting physical activity level data in digital form (e.g., ¶ [0110]), but does not expressly disclose the analog front end circuitry is coupled with the accelerometer and configured to receive a plurality of signals therefrom. 
Gaoni teaches and/or suggests a system (Fig. 5) comprising a glucose sensor (blood glucose level sensor 515 of sensors sub-system 505); an accelerometer (physical activity sensor 520, such as an accelerometer, ¶ [0041], of sensors sub-system 505); and sensor electronics including analog front end (AFE) circuitry coupled with the glucose sensor and accelerometer (front-end circuitry 560), wherein the AFE circuitry is configured to receive a plurality of signals from the glucose sensor and from the accelerometer, and to output glucose level data and physical activity level data to one or more processors in digital form (¶ [0041] wherein front-end circuitry 560 may process the analog signals received from sensors sub-system 505 and convert these signals to digital signals for, for example, further processing and/or transmission). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Catt with the analog front end circuitry being further coupled with the accelerometer and configured to receive a plurality of signals therefrom and output physical activity level data to the one or more processors in digital form as .

Claim(s) 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catt in view of Mastrototaro and Suri as applied to claim(s) 77 above, and further in view of US 2015/0018643 A1 (previously cited, Cole). 
Regarding claim 95 and 96, Catt as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the communications circuitry and the one or more processors are on a single application specific integrated circuit, or the communications circuitry, the one or more processors, and the memory are on a single application specific integrated circuit. 
Cole teaches/suggests a system (e.g., Fig. 2B) comprising sensor electronics, including one or more processors (256) and memory (253), and communication circuitry (258) on a single application specific integrated circuit (251).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Catt with the communications circuitry, the one or more processors, and the memory on a single application specific integrated circuit as taught and/or suggested by Cole as a simple substitution of one known circuitry configuration or arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Regarding claim 97, Catt as modified teaches/suggests the limitations of claim 77, as discussed above, and further teaches/suggests the system further comprises analog front end circuitry (e.g., ¶ [0114]), but does not expressly teach the analog front end circuitry is on a first 
Cole teaches/suggests a system (Fig. 2C) comprising analog front end circuitry (252) on a first application specific integrated circuit (262) and memory (253), communications circuitry (258), and one or more processors (256) are on a second application specific integrated circuit (263). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Catt with analog front end circuitry on a first application specific integrated circuit and the memory, the communications circuitry, and the one or more processors on a second application specific integrated circuit as taught/suggested by Cole as a simple substitution of one known circuitry configuration or arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B). 

Claim(s) 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catt in view of Mastrototaro and Suri as applied to claim(s) 77 above, and further in view of US 2016/0029931 A1 (previously cited, Salas-Boni). 
Regarding claim 98, Catt as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the instructions further comprise instructions that, when executed by the one or more processors, further cause the one or more processors to determine glucose metrics related to the physical activity. 
Salas-Boni teaches/suggests sensor electronics comprising one or more processors, and memory coupled with the one or more processors, wherein the memory stores instructions that when executed by the one or more processors, cause the one or more processors to determine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Catt with the instructions further comprising instructions that, when executed by the processor(s), further cause the processor(s) to determine glucose metrics related to the physical activity as taught/suggested by Salas-Boni in order to enable providing a user with insights into the effect(s) of the physical activity on his/her physiological state, as indicated in measured glucose levels, in order to affect a behavior change in the user (Salas-Boni, ¶ [0014]). 

Response to Arguments
Applicant's arguments with respect to the maintained objections/rejections have been fully considered but they are not persuasive.
With respect to the maintained objections, the examiner notes at least one trade name or mark is recited in at least one claim without the required capitalization of each letter of the mark. See MPEP 608.01(v).
With respect to the rejections under 35 U.S.C. 112, Applicant cites various passages of US 2014/0088393 A1, which is incorporated by reference in the present application, in support of the "corroborate" limitation (Remarks, pgs. 9-11), contending, "the instant application contains ample description of the relationship between physical activity, such as exercise, and glucose level measurements, as well as numerous examples of how this relationship may be used to corroborate glucose level measurements. See, e.g., the '393 publication, paras. [0065], [0067], and [0072], For example, the ’393 publication describes algorithms in which physical activity, such as exercise, 
The examiner acknowledges the portions of the specification cited by Applicant generically describe an association between glucose levels and physical activity, for example, that low glucose levels may be associated with high levels of physical activity. However, the plain meaning of corroborate is to confirm or support with evidence, or "validate" as previously utilized in Applicant's claims. There is no process or algorithm sufficiently described in the portions of the '393 application cited by Applicant that could reasonably be interpreted as "corroborating" the glucose levels based on physical activity or exercise data. At best, paragraphs [0065] and [0067] of the '393 application, which Applicant expressly cites in support of this limitation, describe associating abnormal glucose levels (i.e., adverse glucose events) with a lifestyle event, such as exercise, to provide context for the glucose event information for a reviewing physician. The examiner notes the primary reference to Catt similarly correlates activity and glucose levels (e.g., ¶ [0039]; ¶ [0044]; etc.). Other than indicating the glucose and lifestyle events are stored together or associated for presentation to a clinician, the '393 application fails to disclose the lifestyle events are used by a processor in any manner to "corroborate" analyte levels. Applicant additionally cites passages of the '393 application which disclose adjusting a parameter or sensor filtering response based on an indication of exercise. However, like the association/correlation discussed above, it is not at all clear how either of these functions could be reasonably interpreted as "corroborating" glucose levels using activity level data. Applicant appears to suggest that any disclosure in the '393 application which utilizes a physical activity level or lifestyle event in any manner in combination with glucose data provides sufficient support for "corroborating" glucose levels with physical 
With respect to the prior art rejections, Applicant submits Suri describes the inverse of what it is relied upon to teach (Remarks, pgs. 12-14). The examiner respectfully disagrees. The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). While Suri expressly discloses determining activity level based on glucose levels, Suri more broadly discloses a known direct relationship between these two parameters, from which either parameter could be estimated if the other is known. While Suri explicitly uses exploits this relationship to estimate activity level based on measured glucose, one of ordinary skill in the art would readily recognize that the inverse (estimating glucose based on activity level) could also be utilized with similarly predictable results. For example, Suri discloses, "a faster and deeper drop in blood glucose level predicts a higher intensity of the exercise" (¶ [0122]), suggesting a higher intensity of exercise could similarly predict a deeper drop in blood glucose based on this known relationship between the two parameters.
Applicant further submits Mastrototaro only discloses redundant glucose sensors, and that one of ordinary skill in the art, when reading Mastrototaro, would not be motivated to use a second sensor to corroborate glucose levels, where the second sensor does not measure glucose (Remarks, pgs. 14-15). The examiner respectfully disagrees. Mastrototaro expressly discloses the second  e.g., function as an indirect glucose sensor, such that it would have been obvious to further utilize the data the system of Catt is already configured to obtain (i.e., physical activity level from an accelerometer) to additionally corroborate the glucose level data as taught/suggested by Mastrototaro in order to enable identification of a failing, erroneous, or inconsistent glucose sensor/sensor measurements prior to further utilization of and/or reliance on said measurements (Mastrototaro, Abstract). By using existing sensors that may be used to provide an indication of glucose level data (i.e., the accelerometer, as suggested by Suri) the proposed combination achieves the benefit suggested by Mastrototaro without adding any additional sensors to the device of Catt.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791